Judge INGERSOLL
said that even if such a usage were proved, it would not alter this case, as the testimony was that this cargo had been sold before the arrival of the vessel; and that after a vessel had arrived in a proper place, and was ready to discharge, and notice was given of such readiness, and no objection made by the consignee, it would not follow, from such a usage, that where a consignee did then delay the vessel, he was not bound to pay a demurrage. A decree was accordingly rendered that the li-belant recover demurrage for six days’ detention. with a reference to a commissioner to ascertain and compute the amount.